internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl 6--plr-119164-98 date date do ty legend country a parent product a taxpayer dear taxpayer this responds to your request dated date and supplemented by letter dated date for a private_letter_ruling concerning whether interest_income may be allocated to taxpayer under sec_482 or sec_7872 of the internal_revenue_code with respect to certain advance_payments made by taxpayer for intercompany purchases under the circumstances described below the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by statement executed by an appropriate party under penalty of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer represents the following facts taxpayer is the principal united_states operating subsidiary of parent a country a corporation engaged in research design manufacturing marketing and servicing of product worldwide taxpayer files a consolidated federal_income_tax return and references to taxpayer herein include any of taxpayer’s subsidiaries joining in such consolidated_return taxpayer uses an accrual_method of accounting plr-119164-98 as part of their ordinary business operations parent certain of parent’s foreign subsidiaries and taxpayer purchase and sell to each other tangible inventory_property used by the purchasing party in the manufacture of products parent and such foreign subsidiaries are collectively referred to as affiliates the affiliates actively conduct their business operations outside the united_states under current procedures established by parent the selling party in such an intercompany_transaction expresses the price charged to the purchasing party in terms of the purchaser’s functional_currency for example if a country a affiliate sells goods to taxpayer the invoice submitted to taxpayer by the selling affiliate is denominated in united_states dollars the functional_currency of taxpayer as purchaser under this practice once the seller has submitted an invoice for an order of goods the currency exchange risk is placed on the seller because the seller receives payments based on the value of a currency other than its functional_currency for various business reasons parent plans to change its intercompany invoicing policy to denominate purchase prices in the functional_currency of the seller the new policy will have the consequence of shifting the currency exchange risk to taxpayer with respect to its purchases of goods from affiliates for example under the new policy the price payable by taxpayer for its purchase of goods from a country a affiliate would be expressed in the currency of country a if that currency rises in value relative to the united_states dollar between the time of shipment of the goods and the time of taxpayer’s payment of the purchase_price in the country a currency taxpayer will have borne a loss attributable to the change in the currency exchange rate conversely if the country a currency declines in value relative to the united_states dollar between the times of shipment and payment taxpayer will have enjoyed a currency gain to mitigate the impact of the shift of currency exchange risk and in lieu of maintaining a currency hedging program taxpayer has proposed to enter into an advance_payment agreement with parent on behalf of each affiliate this agreement generally provides that the purchasing party in an intercompany sale_of_goods may at its option make an advance_payment of the purchase_price at any time after all of the following events have occurred the order has been placed assembly production or manufacturing of the goods on order has begun the seller has issued an invoice to the purchaser and the seller has provided the purchaser a current shipping schedule indicating that the goods are expected to be provided to the purchaser by a date that is within three and one-half 3½ months after the date the advance_payment is to be made the advance_payment option is intended to allow the purchaser to evaluate the most appropriate time to make payments for purchases based on factors such as anticipated changes in currency exchange rates prevailing interest rates and available cash balances advance_payments under the proposed agreement are non-refundable in the event that the purchaser seeks to cancel an order for which an advance_payment has plr-119164-98 been made the advance_payment shall be applied first to any negotiated costs of cancellation with any remaining portion of the advance_payment to be applied to outstanding orders of goods reasonably expected to be provided within 3½ months of the date of cancellation the proposed agreement contains no provision for payment of interest on advance_payments additional representations by taxpayer are indicated where appropriate in the analysis that follows law and analysis sec_482 sec_482 of the code provides in pertinent part in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-2 of the income_tax regulations provides that where a member of a group of controlled entities makes a loan or advance directly or indirectly to or otherwise becomes a creditor of another member of such group and either charges no interest or charges interest at a rate which is not equal to an arm’s length rate of interest the district_director may make appropriate allocations to reflect an arm’s length rate of interest for_the_use_of such loan or advance sec_1_482-2 specifies that among the kinds of indebtedness to which sec_1_482-2 applies is bona_fide indebtedness arising in the ordinary course of business from sales leases or the rendition of services by or between members of the group of controlled entities or any other similar extensions of credit sec_1_482-2 provides that the period for which interest shall be charged with respect to bona_fide indebtedness between controlled entities begins on the day after the day the indebtedness arises and ends on the day the indebtedness is satisfied whether by payment offset cancellation or otherwise plr-119164-98 sec_1_482-2 also recognizes certain alternative periods referred to as interest-free periods during which interest is not required to be charged on indebtedness described in sec_1_482-2 relating to bona_fide indebtedness incurred in the ordinary course of business from sales services etc between members of the group and not evidenced by a written instrument requiring the payment of interest these amounts of indebtedness subject_to interest-free periods are referred to as intercompany trade receivables sec_1_482-2 further provides that in general an intercompany_trade_receivable arises at the time economic_performance occurs within the meaning of sec_461 of the code and the regulations thereunder with respect to the underlying transaction between controlled entities sec_1_482-2 provides generally that interest is not required to be charged on an intercompany_trade_receivable until the first day of the third calendar month following the month in which the intercompany_trade_receivable arises sec_1_482-2 provides that in the case of an intercompany_trade_receivable arising from a transaction in the ordinary course of a trade_or_business which is actively conducted outside the united_states by the debtor member interest is not required to be charged until the first day of the fourth calendar month following the month in which such intercompany_trade_receivable arises sec_1_482-2 provides generally that if an interest_income adjustment may be made under both sec_482 and any other code section sec_482 applies after application of the other code section sec_461 and sec_1_461-4 provide that if the liability of the taxpayer arises out of the providing of services or property to the taxpayer by another person economic_performance occurs as the services or property is provided sec_1_461-4 provides that a taxpayer is permitted to treat services or property as provided to the taxpayer as the taxpayer makes payment to the person providing the services or property if the taxpayer can reasonably expect the person to provide the services or property within 3½ months after the date of payment sec_1_461-4 provides that a taxpayer is permitted to treat property as provided to the taxpayer when the property is delivered or accepted or when title passes in revrul_82_135 1982_2_cb_104 the service held that no interest allocation under sec_482 should be made to a domestic_corporation that chose to protect itself from currency exchange risk by making advance_payments for merchandise purchased from a related foreign_corporation under a former version of sec_1_482-2 the service found that the indebtedness represented by the advance_payments arose in the plr-119164-98 ordinary course of business and resulted in no interest allocation because the advance_payment was offset by orders of merchandise shipped to the_domestic_corporation within the then-applicable period months that the treasury regulations provided as free of interest taxpayer has represented that indebtedness arising from advance_payments made by taxpayer or an affiliate pursuant to the proposed agreement will constitute indebtedness arising in the ordinary course of business from sales of goods by or between members of the group of controlled entities comprising taxpayer and the affiliates within the meaning of sec_1_482-2 based on taxpayer’s representation intercompany trade receivables subject_to an interest-free period will arise under sec_1_482-2 at the time economic_performance occurs with respect to the purchaser’s underlying obligation to pay for the goods ordered the purchaser’s payment obligation arises out of the providing of property to the purchaser by the seller accordingly under sec_461 sec_1_461-4 and sec_1_461-4 economic_performance would ordinarily occur at the time that the selling party provides the ordered goods to the purchasing party by delivery or title passage however under the special rule_of sec_1_461-4 property may be treated as provided to the purchaser as payment is made to the seller if there is a reasonable expectation that the goods will be provided within 3½ months after the date of payment taxpayer has represented that it is reasonably expected that goods will be provided within the meaning of sec_1_461-4 to the purchasing party within 3½ months after any advance_payment is made for such goods additionally the terms of the proposed agreement generally would not contemplate an advance_payment to be made unless the parties reasonably expect such goods to be provided within such 3½- month period therefore economic_performance will occur at the time of the advance_payment accordingly based on taxpayer’s representations intercompany trade receivables will arise at the time of advance_payments by the purchaser provided that the affiliates' sales of goods to taxpayer pursuant to the proposed agreement are transactions in the ordinary course of the affiliates’ trade_or_business actively conducted outside the united_states the interest-free period of an intercompany_trade_receivable arising upon an advance_payment by taxpayer for such a purchase will be determined under sec_1_482-2 such interest-free period will end on the last day of the third calendar month following the month of the advance_payment if the affiliate has not provided the goods to taxpayer by that date interest_income may be allocated to taxpayer as of the first day of the fourth month following the month of the advance_payment in the event an order subject_to an advance_payment is canceled and assuming the advance_payment was reasonably expected to be satisfied by provision of the goods within 3½ months the intercompany_trade_receivable and interest-free period plr-119164-98 sec_7872 sec_7872 of the code recharacterizes certain below-market loans described in sec_7872 of the code as two transactions a loan at the applicable_federal_rate and a transfer from the lender to the borrower in an amount sufficient to fund the borrower’s payments of interest at the applicable_federal_rate sec_7872 provides that sec_7872 applies to any below-market_loan directly or indirectly between a corporation and a shareholder of such corporation sec_7872 provides that sec_7872 applies to any below-market_loan one of the principal purposes of the interest arrangements of which is the avoidance of any federal tax sec_1_7872-5t of the temporary income_tax regulations provides that sec_7872 does not apply to the kinds of indebtedness listed in sec_1_7872-5t because the interest arrangements do not have a significant effect on the federal tax_liability of the borrower or the lender however sec_1_7872-5t provides that if a taxpayer structures a transaction as a loan exempt under sec_1_7872-5t and one of the principal purposes of so structuring the transaction is the avoidance of federal tax then the transaction will be recharacterized as a tax_avoidance loan described in sec_7872 sec_1_7872-5t provides that indebtedness subject_to sec_482 is exempt from the application of sec_7872 during the interest-free period if any determined under sec_1_482-2 with respect to intercompany trade receivables described in sec_1_482-2 taxpayer has represented that the proposed advance_payments are to be made as part of an arrangement entered into by taxpayer and the affiliates for the purpose of mitigating the impact of a shift of currency exchange risk as a consequence of a change_of intercompany invoicing policy adopted by parent based on this representation indebtedness resulting from such advance_payments is not structured with a principal purpose of tax_avoidance and will not be recharacterized under sec_1_7872-5t as tax_avoidance loans described in sec_7872 will continue notwithstanding the cancellation to the extent that the advance_payment is applied to outstanding orders for goods reasonably expected to be provided within 3½ months of the date of the advance_payment the interest-free period will not be extended beyond its expiration date as originally established the intercompany_trade_receivable will be satisfied when goods are provided under the substitute outstanding order to which the advance_payment was applied plr-119164-98 as discussed above and based on taxpayer’s representations advance_payments pursuant to the proposed agreement will give rise to intercompany trade receivables described in sec_1_482-2 with an interest-free period determined under sec_1_482-2 accordingly such indebtedness will be exempt under sec_1_7872-5t from the application of sec_7872 during the interest-free period conclusions based solely on the information submitted and the representations made we rule as follows intercompany trade receivables within the meaning of sec_1 a iii will arise upon the making of advance_payments pursuant to the proposed agreement the interest-free period for an intercompany_trade_receivable arising from an advance_payment made by taxpayer to an affiliate pursuant to the proposed agreement will be determined under sec_1_482-2 and thus will end with the third calendar month following the month of the advance_payment interest_income may be allocated to taxpayer beginning on the first day of the fourth month following the month of the advance_payment under sec_1_7872-5t advance_payments made pursuant to the proposed agreement will be exempt from the application of sec_7872 during the interest-free period of intercompany trade receivables arising from such advance_payments except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item including but not limited to the effect if any of an advance_payment and of the concomitant shift of currency exchange risk on the appropriate transfer price in transactions between taxpayer and affiliates the tax consequences of any transaction between parties other than taxpayer and affiliates and whether any advance_payment or other transaction is properly characterized as creating indebtedness for federal_income_tax purposes under the principles of such court decisions as 493_us_203 or otherwise this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-119164-98 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely steven a musher chief branch office of associate chief_counsel international cc district_director attn chief examination_division assistant_commissioner international attn director office of international programs op in i
